Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 3/7/2022, has been entered into the record. 
Claims 1, 3, 4, 6-10, 12-14 and 20-23 are presented for examination and claims 15-19 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8, 12-14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US Pub. No. 2018/0166570 A1), hereafter referred to as Kung, in view of Lee et al. (US Pub. No. 2019/0363026 A1), hereafter referred to as Lee, and further in view of Cheng et al. (US Pub. No. 2016/0351590 A1), hereafter referred to as Cheng. 

As to claim 1, Kung discloses a method of forming a semiconductor structure (figs 1-C and [0009]), the method comprising:
forming a semiconductor fin extending along a substrate (fig 1A, fin 102 along substrate 100); and
forming an epitaxial semiconductor capping layer (fig 1B, layer 106; [0014]) continuously covering at least a top surface and opposing sidewall surfaces of the fin (fin 102); 
wherein the opposing sidewall surfaces of the fin or fin parts (fin 102) extend vertically above the substrate (100) with the corresponding top surface of the fin or fin parts (fin 102) extending horizontally therebetween (fig 1B, top and opposing sidewall surfaces of fin 102), wherein a capping layer material of the epitaxial semiconductor capping layer and a fin material of the semiconductor fin are lattice mismatched ([0013]-[0015]; silicon fin 102 has a different lattice than silicon germanium capping layer 106). 
Kung does not disclose cutting the fin. 
Nonetheless, Lee discloses a method of forming a semiconductor structure ([0025], figs 1-15), the method comprising:

cutting a fin into a number of fin parts by etching the fin in a cut regions ([0036]-[0038]; figs 4-5, fins 106 below fin hard masks 104 are cut into regions as shown in top view in figure 5);
forming a fill structure (fig 6, fill structure 604) by refilling gaps in the cut regions between fin parts with an insulating material (figs 4-6, insulating material 604 formed between cut regions); and
removing an epitaxial semiconductor capping layer (figs 4-5, capping layer 402) in the cut regions between fin parts (fig 5 shows that capping layer 402 is removed in the cut regions between fin parts) while preserving the epitaxial semiconductor capping layer covering the opposing sidewall surfaces of the fin (figs 4-5 shows that the capping layer 402 is preserved in the region that is not cut and covers the opposing sidewall surfaces of the fin 106).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to cut the semiconductor fin of Kung as taught by Lee since this will allow for the semiconductor structure to be separated into individual nFET and pFET devices. 
Lee does not explicitly disclose a fin cut mask.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the fin cut mask taught by Cheng to pattern/cut the fins of Kung in view of Lee since the mask layer will provide protection to the fin portions that are not intended to be cut. 

As to claim 4, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses prior to forming the fin cutting process, forming an insulating layer (fig 1, layer 114) embedding a bottom portion of the fin (106), wherein forming the capping layer (fig 4, layer 402) comprises forming the capping layer on an upper portion of the fin protruding above the insulating layer (capping layer 402 on portions of 106 above the insulating layer 114). 

As to claim 6, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).


As to claim 8, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Lee further discloses subsequent to forming the capping layer (202/402) and prior to forming the fin cutting process (fig 5), forming a sidewall spacer layer (302) on capping layer (202/402) portions formed along sidewalls of the fin (106). 

As to claim 12, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung further discloses wherein the capping layer is an epitaxial layer comprising one or both of silicon and germanium ([0015]).
Additionally, Lee further discloses wherein the capping layer is an epitaxial layer comprising one or both of silicon and germanium ([0035]). 

As to claim 13, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).

Additionally, Lee further discloses wherein the semiconductor fin is formed of a material comprising one or both of silicon and germanium ([0035]). 

As to claim 14, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung in view of Lee do not disclose wherein the substrate is a semiconductor substrate providing a pre-strain to the fin. 
Nonetheless, Cheng discloses wherein a substrate is a semiconductor substrate providing a pre-strain to a fin ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the fin structure of Kung in view of Lee with a pre-strain as taught by Cheng since this will provide further control over the semiconductor field effect transistor performance characteristics.  

As to claim 20, Kung discloses a method of forming a semiconductor structure (figs 1-C and [0009]), the method comprising:

forming an epitaxial semiconductor capping layer (fig 1B, layer 106; [0014]) continuously covering at least a top surface and opposing sidewall surfaces of the fin (fin 102); 
wherein the opposing sidewall surfaces of the fin or fin parts (fin 102) extend vertically above the substrate (100) with the corresponding top surface of the fin or fin parts (fin 102) extending horizontally therebetween (fig 1B, top and opposing sidewall surfaces of fin 102), wherein a capping layer material of the epitaxial semiconductor capping layer and a fin material of the semiconductor fin are lattice mismatched ([0013]-[0015]; silicon fin 102 has a different lattice than silicon germanium capping layer 106). 
Kung does not disclose cutting the fin. 
Nonetheless, Lee discloses a method of forming a semiconductor structure ([0025], figs 1-15), the method comprising:
providing a semiconductor fin extending along a substrate (fig 1, fins 106 along substrate 102);

forming an insulating layer (fig 6, insulating layer 602) covering the fin prior to or subsequent to forming an epitaxial capping layer (402); and 
removing the insulating layer subsequent to cutting the fin (fig 8, portion of 602 is removed). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to cut the semiconductor fin of Kung as taught by Lee since this will allow for the semiconductor structure to be separated into individual nFET and pFET devices. 
Lee does not explicitly disclose a fin cut mask.
Nonetheless, Cheng discloses wherein a fin cut mask is used to cut a plurality of fins (fig 4, fin cut mask 40; fins 16’; [0033]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the fin cut mask taught by Cheng to pattern/cut the fins of Kung in view of Lee since the mask layer will provide protection to the fin portions that are not intended to be cut. 

As to claims 21-22, Kung in view of Lee and Cheng discloses the method according to claim 20 (paragraphs above).
Lee does not explicitly disclose wherein the insulating layer is formed prior to and subsequent to forming the epitaxial semiconductor capping layer as required by claims 21 and 22, respectively.  
Instead, Lee does disclose wherein the insulating layer is formed subsequent to forming the epitaxial semiconductor capping layer (fig 6, insulating layer 602 is formed subsequent to capping layer 402). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the insulating layer either prior to or subsequent to the forming of the capping layer in order to provide improved protection of the semiconductor fin material from contamination during the manufacturing processes. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Lee and Cheng, and further in view of Chang et al. (US Patent No. 9,406,680 B1), hereafter referred to as Chang.

As to claim 23, Kung in view of Lee and Cheng disclose the method according to claim 20 (paragraphs above).

Kung does however teach that the capping layer (106) is used to induce a desired stress into the channel region of a device or source/drain regions of a device or both ([0014]). 
And, Chang discloses similarly introducing stress to a semiconductor fin using an epitaxial semiconductor capping layer wherein the epitaxial semiconductor capping layer is formed on the fin parts subsequent to cutting the fin such that the capping layer further comprises covering an end surface of the fin parts in a cut region (fig 17A-C, after the fins are formed into regions 20A and 20B the capping layer 310 is formed). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the capping layer of Kung in view of Lee and Cheng subsequent to cutting the fin as taught by Kung since this will allow for inducing the stress more directly into the source/drain region of the transistor while imparting less stress to the channel region of the transistor, therefore, allowing further control of the stresses imparted on the semiconductor regions of the transistor. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Lee and Cheng, and further in view of Chen et al. (US Pub. No. 2019/0157156 A1), hereafter referred to as Chen.

As to claim 3, Kung in view of Lee and Cheng discloses the method according to claim 1 (paragraphs above).
Kung in view of Lee and Cheng does not disclose subjecting the fill structure to an anneal. 	
Nonetheless, Chen discloses subjecting a fill structure to an anneal ([0072]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to subject the fill structure of Kung in view of Lee and Cheng to an anneal as taught by Chen since this will improve reliability of the semiconductor device and the structure of the semiconductor fin by improving the isolation structure. 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Lee and Cheng, and further in view of Greene et al. (US Pub. No. 2018/0108655 A1), hereafter referred to as Greene.

As to claim 9, Kung in view of Lee and Cheng discloses the method according to claim 8 (paragraphs above).
Kung in view of Lee and Cheng do not disclose subsequent to forming the sidewall spacer layer, forming an insulating layer embedding the fin with the capping layer and the sidewall spacer layer formed thereon. 
Nonetheless, Greene discloses subsequent to forming a sidewall spacer layer (fig 3, layer 312), forming an insulating layer (fig 3, layer 316) embedding a fin (304/302) and the sidewall spacer layer formed thereon (312). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sidewall spacer layer of Green in the fin process of Kung in view of Lee and Cheng since this will provide additional sidewall protection to the fin structure that is adjacent to the gate stack.  

As to claim 10, Kung in view of Lee and Cheng discloses the method according to claim 8 (paragraphs above).
Kung in view of Lee and Cheng do not disclose removing the sidewall spacer layer subsequent to cutting the fin. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sidewall spacer layer of Green in the fin process of Kung in view of Lee and Cheng since this will provide additional sidewall protection to the fin structure that is adjacent to the gate stack.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the capping layer is removed in the cut regions subsequent to forming the fill structure as recited in claim 7 including the limitations of claim 1 and intervening claim 6.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.

Applicant argued with respect to claim 1 that the limitation “persevering the epitaxial semiconductor capping layer covering the opposing sidewall surfaces of the fin” is not taught by Lee because Lee teaches in figure 11 that capping layer 402 is removed subsequent to forming the fill structure 604.  
Examiner disagrees because Lee shows in figure 4 (cross section A-A’ of figure 5) wherein after the fins 106 are cut as shown in figure 5 and also include the capping layer 402 preserved on the opposing sidewall surfaces of the fin.  

Applicant generally argued that no new matter is added with the new claims 20-23. 
Examiner disagrees because there is no support for the limitation: “forming  an insulating layer covering the fin prior to or subsequent to forming the epitaxial semiconductor capping layer” recited in new claim 20.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/10/2022